Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2 and 13 are objected to because of the following informalities:  “cooking bags or containers” should be “cooking bag or container” as claims 1 and 12 recite singular terms as opposed to plural terms. 
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating unit” in claims 1 and 12, “cooling module” in claims 6 and 17, and “system” in claims 8 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “heating unit,” “cooling module,” and “system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit,” “module,” and “system,” respectively, coupled with functional language “…to heat water in the interior volume…” (claims 1 and 12; heating unit),  “…to chill the food after it has been cooked…” (claims 6 and 17; cooling module), and “for transferring heat to the kitchen sink” (claims 8 and 19; system) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Terms “heating” and “control” convey only function and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Heating unit: 
Para. 0047 discloses the use of “an induction-style unit”
Para. 0057 discloses the use of “electric load style” or “other heating systems…including induction heating elements or lasers or other means”
Cooling module:
Para. 0053 and 0058 discloses the use of peltier thermoelectric modules as cooling elements and that “Chilling may also be accomplished with a variety of options, including conventional compressors and refrigeration systems”
System:
Figures 17-19 show a portable heating unit including a heating and control unit 140 and a water exchange unit 141, as well as, a hose 144 connecting therebetween. Here, the “system for transferring heat to the kitchen sink” is interpreted to refer to the hose 144 and exchange unit 141 that supplies heated water to sink 142.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-22 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claims 1 and 12, the recitation of “a new or existing kitchen sink” renders the claim indefinite as it is unclear as to the intended scope of “new or existing.”  Paragraph 0008 of the published application states the same claim language, while paragraph 0074 states that the heating unit(s) can be used with a “conventional kitchen sink or other water container” and “may also be incorporated into the design or manufacturing of new sinks.” It is unclear what makes a sink a “new sink.”  Based on the aforementioned citation of “the design or manufacturing of new sinks,” it is unclear how a new sink is structurally distinct from an old, or otherwise conventional sink.  The same applies for an “existing” kitchen sink.  It is unclear as to what differences, if any, exist between “a kitchen sink” and “a new or existing kitchen sink.”
	Regarding 9, the recitation of “wherein the temperature zones are arranged so that a single food item can be cooked/cooled to different temperatures for different regions of the food item” renders the claim indefinite as “the temperature zones” lacks proper antecedent basis and it is unclear what temperature zones are being referenced.  Furthermore, it is unclear what is meant by “cooling” the food item as claim 1, from which claim 9 directly depends, recites cooking the food item rather than cooling the food item.  It is unclear if the cooking system of claim 1 is intended to also cool the food item or if additional structure is required.
	Regarding 20, the recitation of “wherein the temperature zones are arranged so that a single food item can be cooked/cooled to different temperatures for different regions of the food item” renders the claim indefinite as “the temperature zones” lacks proper antecedent basis and it is unclear what temperature zones are being referenced.  Furthermore, it is unclear what is meant by “cooling” the food item as claim 12, from which claim 20 directly depends, recites cooking the food item rather than cooling the food item.  It is unclear if the cooking system of claim 12 is intended to also cool the food item or if additional structure is required.		
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-16, 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kommers (U.S. Publication 2005/0044625) in view of Non-Patent Literature (https://lifehacker.com/cook-salmon-sous-vide-in-your-kitchen-sink-for-no-fuss-5830856; published 08/15/2011), hereinafter NPL, in view of Romero et al. (U.S. Publication 2010/0326286).
Regarding claim 1, Kommers teaches a system (para. 0001; “ a kitchen sink and more specifically it relates to an apparatus to be used for controlling the temperature of the water in a kitchen sink (including a bath tub and/or other types of sinks) for some reasonably extended period of time”) comprising

    PNG
    media_image1.png
    471
    650
    media_image1.png
    Greyscale

Figure 1 of Kommers

a new or existing kitchen sink (20) configured for holding an amount of water (Liquid), wherein the kitchen sink is adapted for washing dishes in one mode of operation (para. 0006), wherein the kitchen sink is fixed or fixable in position (para. 0005; “kitchen sinks are comprised of one or more stationary basins, each connected to a drain, and usually a hot and cold water supply for washing food items and cooking utensils, and draining the liquid contents of the basin of the sink into a plumbing system connected to a sanitary sewer or other waste water system”), the kitchen sink having a bottom surface and a wall or walls extending upwardly therefrom to define an interior volume for holding the amount of water (as shown above in Figure 1; sink 20 has a bottom and sidewalls to define basin 30), for washing dishes therein, the kitchen sink further including a conventional kitchen sink drain (drain 22) in the bottom surface, which is closable by a user to maintain water in the kitchen sink and openable to permit water to completely exit therefrom (para. 0005; “kitchen sinks are comprised of one or more stationary basins, each connected to a drain, and usually a hot and cold water supply for washing food items and cooking utensils, and draining the liquid contents of the basin of the sink into a plumbing system connected to a sanitary sewer or other waste water system.”) [It is implied that the drain 22 is operable in an open position in order for the sink to hold a volume of water and in a closed position in order to remove the water], the kitchen sink (20) further including a source of heated water delivered though a faucet or tap external to the kitchen sink (para. 0028; “a user would generally use the hot and cold water faucet set 24 to fill an invention-equipped kitchen sink 20 with water to be used for the task at hand.”) at a temperature for washing dishes therein by hand [dishes can be washed in the sink 20 at any temperature.  See also MPEP 2114, No additional structure is required in order for dishes to be washed in a sink that provides hot water from a faucet.  Faucet 24 of Kommers supplying hot/cold water to the sink 20 satisfies the structural requirement so that dishes can be washed by hand], wherein the kitchen sink is characterized by an absence of a heating unit in the interior volume (figure 1; heating unit 120 is external to the sink 20), the kitchen sink (20) including at least one heating unit (electric heater 120-para.0044) external to the interior volume of the sink (20), adapted and controlled to heat water in the interior volume of the kitchen sink to user settable temperatures (para. 0094; “A system controller 100, is a device that activates the heat source 120 and/or the pump 180 and/or other parts of the apparatus in response to input information from sensors and/or controls activated by the user, and as such, generally guides and regulates the operation of the various embodiments of the Invention, and in the case of certain of the embodiments of the present invention as represented herein, the system controller 100 may comprise nothing more than a thermostat 104, and in other embodiments, it includes, or is connected to, a thermostat 104 which receives input signals from one or more temperature sensor(s) 60 regarding the temperature of water or other material in a sink 20 and/or of other components the Invention”) (para. 0111; “the temperature sensor 60 is connected to a system controller 100, which is itself connected to the user interface 80, the liquid sensor 40, the source of electric power 222, and the heat source 120 which is affixed in close proximity to the basin 30 of the sink 20. Not shown in this Figure are a thermostat 104 and/or electric contactors 106 which may be included in the apparatus comprising the system controller 100. In this embodiment, the liquid in the basin 30 is heated (or cooled) via heat transmission through the bottom of the basin 30 from or to the heat source 20 that is controlled by the system controller 100.”) (para. 0028; “A user interface 80, is a device or apparatus used by the user to manipulate and/or otherwise control the operation of the invention, and/or to monitor the status of the operation of the particular embodiment of the invention, and in operation, a user would generally use the hot and cold water faucet set 24 to fill an invention-equipped kitchen sink 20 with water to be used for the task at hand. Once the user has established the temperature of the water in the sink 20 at an acceptable level, and depending on the particular embodiment of the invention involved, the user will take some specific action via the user interface 80 to cause apparatus of the invention to maintain the water in the sink 20 at her desired temperature”); and
a temperature control unit (controller 100, which includes thermostat 104) coupled to the at least at least one heating unit (120).
Kommers further teaches a temperature sensor (60) being adapted to monitor the temperature of the water in the kitchen sink, wherein the temperature control unit (100) is responsive to the temperature sensor arrangement and is adapted to control the water in the kitchen sink to the user settable temperatures (para. 0026; “A temperature sensor 60, is a device that responds to the temperature of something and transmits a resulting impulse to a thermostat 104, and/or a electrical contactor 106, and/or a system controller 100, and/or some other component, as for measurement or operating a control, and for instance, in the present Invention, a temperature sensor 60 can be used to determine the temperature of water in a sink 20 or other component of an apparatus or vessel. The sensor can be active or passive, and can transmit information concerning its function to a control. This transmission can be by electric current, or air pressure, or some other method. Many types of temperature sensor(s) 60 exist in the marketplace today. These include, but are not limited to bi-metal, infrared (optical), electrical capacitance, ultrasonic, and solid-state electronic sensors.”) (para. 0088; “A user interface 80, is a device or apparatus used by the user to manipulate and/or otherwise control the operation of the invention, and/or to monitor the status of the operation of the particular embodiment of the invention, and in operation, a user would generally use the hot and cold water faucet set 24 to fill an invention-equipped kitchen sink 20 with water to be used for the task at hand. Once the user has established the temperature of the water in the sink 20 at an acceptable level, and depending on the particular embodiment of the invention involved, the user will take some specific action via the user interface 80 to cause apparatus of the invention to maintain the water in the sink 20 at her desired temperature.”) (para. 0089; “The user may also adjust a thermostat 104 that will either be integral to, connected to or controlled by the user interface 80 to bring the thermostat 104 to the proper temperature setting that matches the temperature of the water in the sink 20.”) [Here, sensor 60 measures the temperature of the water in the sink and provides a signal to the controller 100 which, upon receiving the signal, operates the heating unit to maintain the water temperature at the user specified temperature.].
While Kommers does not specifically, with respect to the embodiment of Figure 1, disclose the use of an on/off switch for the heating unit, Kommers does teach other embodiments (Figure 6, 7, 15) in which an on-off switch (82) in order to power one the heating unit (para. 0088; “the specific action the user will take to operate the embodiment of the invention is first, (if the invention is not already connected to a source of electric power 222) to connect the apparatus to a source of electric power 222, and then, though not necessarily in all cases, the user will activate a "power on" on-off switch 82 that will be either integral to, connected to or controlled by the user interface 80 which energizes the apparatus and/or system controller 100.”) (para. 0090; “The user interface 80 may be an on-off switch 82 and/or a thermostat 84 that is either adjustable or fixed. In operation, the user would activate the apparatus with the on-off switch 82, and either adjust the thermostat 84 to automatically determine and operate to maintain the desired water temperature level in the sink 20, or the user would set the thermostat 84 at a pre-determined temperature level.”). Here, by using an on/off switch that powers on/off the apparatus of Kommers implies that the sink can be used in two or more modes of operation: 1) when “off” the sink may be used as a conventional sink in which a user washes dishes in either hot, cold, or warm water, and 2) when “on” the water in the sink is heated in order to maintain the water at a prescribed temperature (as detailed above). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers, by adding to the user interface of Kommers (Figure 1), with the on/off switch of Kommers (Figures 6, 7, 15), in order to provide a conventional means for turning on and off the apparatus (para. 0092).  Furthermore, having an on/off switch would allow the apparatus to remain plugged in while not in use.
Kommers does not explicitly disclose the heated kitchen sink being used for sous vide cooking in the second mode of operation in which the water in the sink is heated over substantially an entire temperature range of 1200F-1600F for sous vide cooking in the kitchen sink and a sealed cooking bag or a sealed container.
NPL teaches that it is known in the art of kitchen appliances for cooking food items that “hot water in large volumes can hold its temperature much longer than needed to cook…” and that a kitchen sink can be used to for sous vide cooking. NPL further provides an example in which salmon is placed in a “zip-loc bag” an placed in hot water at about “122°F.”
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers with NPL, to use the heated kitchen sink of Kommers, which maintains water temperature at a prescribed temperature, to sous-vide cook food items as taught by NPL for in doing so would provide a sous-vide cooking system that uses conventional kitchen equipment and, therefore, obviates the need for “special equipment like immersion cookers.”
The combination of Kommers and NPL, therefore, implies a sous vide cooking system in which the kitchen sink functions in two modes of operation based on the position indicated by the on/off switch: 1) when “off” the sink may be used as a conventional sink in which a user washes dishes in either hot, cold, or warm water, and 2) when “on” the water in the sink is heated in order to maintain the water at a prescribed temperature, which can be used to sous-vide cook food items in a sealed bag/container.
Furthermore, the combination of Kommers and NPL implies the cooking bag or the sealed container being immersed in the water in the kitchen sink for a period of time when the on/off switch is the on position to cook the food in the sealed bag or the sealed container to a target food temperature, wherein the target food temperature is established in accordance with the food being cooked sous vide (When on/off switch 82 is in the “on” position, the heating unit of Kommers is energized to maintain the water temperature at the user selected temperature.  The proposed combination suggests using the heated sink of Kommers to sous-vide cook the food item taught in NPL.  In doing so, the cooking bag containing the food item would be immersed in the heated water of the kitchen sink of Kommers to cook the food item to a target food temperature established in accordance with the type of food).  
The combination of Kommers and NPL is silent on the water in the kitchen sink being heated to temperatures over substantially the entire range of 1200F-1600F, the use of a two part temperature sensor arrangement in which a second part of the temperature sensor arrangement is adapted to monitor the temperature of food being cooked in the sealed cooking bag or the sealed container which is immersed in water in the kitchen sink when the kitchen sink is used for sous vide cooking.  The combination is also silent on the temperature control unit being responsive to both the first and second parts of the temperature sensor arrangement together and is adapted to control the water in the kitchen sink to the user settable temperatures over substantially the entire range of 1200F-1600F.
Romero teaches that it is known in the art of kitchen appliances for cooking food items in a water bath (para. 0008; “this invention relates to a multi-purpose cooking device by heating a water bath, comprising means arranged so as to contain a water bath, means for heating the bath water and means for controlling the heat power, arranged so as to allow foodstuffs to be cooked through immersion or using steam, characterized in that it further comprises means for controlling the temperature of the bath water and means for homogenizing the bath water for allowing for a low temperature cooking.”) (Figures 3-4; temperature control unit: control panel 22 and control circuit 21; electrical heating unit 8; temperature sensor arrangement including sensors 18 and 19) to use a two part temperature sensor arrangement.
Romero teaches a first temperature sensor (18) being adapted to monitor the temperature of the water in the cooker (1) (para. 0036; “a means 18 for measuring the temperature of the bath water 3', in the present case a probe 18.”) and a second temperature sensor being adapted to monitor the temperature of food being cooked (para. 0037; “means 19 for measuring the "medium cooking" temperature of the foodstuffs. The expression "medium cooking temperature" of a foodstuff means the temperature being reached within the foodstuff; such a temperature is in the present case measured by means of a probe 19, having the form of a thin stem at the free end of which is mounted a temperature sensor. There is illustrated on FIG. 3 a foodstuff 20 to be heated, in the present case, a piece of meat. The stem 19 is stuck into the foodstuff 20 for knowing the medium cooking temperature thereof by means of its end sensor.”) in the sealed cooking bag or the sealed container which is immersed in water (para. 0044; “Using such a cooking mode, dishes could be, for example, cooked the day before being served, placed in vacuo (raw) in a plastic pocket and immerged into a bath, set at their desired cooking temperature, during the night before their service.” Para. 0061; “dishes are prepared in vacuo in plastic pockets placed in the water bath 3' and the cooker 1 is set, by means of the control panel 22, on a low temperature cooking mode.”) in the cooker (1) when being used for sous vide cooking (via heated water bath).
Romero further teaches the water in the container being heated to temperatures over substantially the entire range of 1200F-1600F (para. 0050 discloses water bath 3’ having a temperature set from 0 to 90°C) [The disclosed temperature range of Romero converts  to 32°F to 194°F.  The claimed range of 120-160°F lies within the prior art range.  See MPEP 2144.05-I].
Romero teaches the temperature control unit being responsive to both the first (18) and second parts (19) of the temperature sensor arrangement together and is adapted to control the water in the kitchen sink to the user settable temperatures over substantially the entire range of 1200F-1600F (para. 0038; “ means for setting the power of the thermoplunger 8 and also means for setting the temperature of the bath 3'. Such setting means are controlled by a control circuit 21, comprising amongst others, a microprocessor and various electric and electronic components for the control of the various elements of the cooker 1 and the analysis of data they supply to the latter…” para. 0039; “control circuit 21 is fixed, by appropriate means such as cables or webs (schematically illustrated by lines connecting the elements in FIG. 3), to the solenoid valve 9, to the pump 13, to the connecting platen 8' of the thermoplunger 8, to the probe 10 for controlling the level of water, to the probe 18 for measuring the temperature of the water and to the probe 19 for measuring the medium cooking temperature of foodstuffs. The control circuit 21 could collect information from elements to which it is connected and control such elements. The control circuit 21 is further connected to a control panel 22, enabling the user of the cooker 1 to set the parameters of the cooker 1 for a determined cooking mode and thus, to give to the control circuit 21 the parameters to follow in its control of the various elements of the cooker 1. It is thus, actually, a control panel 22 for the control circuit 21.”) (para. 056; “means for controlling the bath temperature 3' comprise here the thermoplunger 8 and the probe 18 for measuring the bath temperature 3', controlled by the control circuit 21. Such means for controlling the bath temperature could be additionally completed by the probe 19 for measuring the medium cooking temperature of the foodstuffs to be cooked 20, allowing for an additional parameter to be chosen for controlling temperatures within the vessel 2 of the cooker 1.”) [Here, the control circuit 21 of Romero receives setting information from control panel 22 and also receives signals from sensors 18 and 19 to maintain the temperature of the water bath at the set temperature.].
Romero also teaches the cooking bag or the sealed container being immersed in the water in the container (Fig. 3) for a period of time to cook the food in the sealed bag or the sealed container to a target food temperature, wherein the target food temperature is established in accordance with the food being cooked (para. 0043 and 0045 give examples of target food temperatures for food items being cooked.).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers by NPL with Romero, by modifying the temperature range of the heating unit and temperature control unit of Kommers, being necessarily of some value, with the temperature range of Romero, in order to provide a temperature range that allows for the cooking of a variety of food items, as well as, to different degrees (para. 0045; cooking beef to different temperatures: “rare,” “pink,” “done”) (para. 0041, cooking pasta or rice) (para. 0061, cooking vegetables).
Furthermore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers by NPL with Romero, by adding to or replacing the single temperature sensor measuring the water temperature of Kommers, with the two part temperature sensor arrangement of Romero, in order to provide a means for measuring the “medium cooking” temperature of the foodstuff (para. 0037), which provides the temperature within the foodstuff.  Those of ordinary skill in the art would consider being apprised of the internal temperature of a food item being cooked to be beneficial in order to accurately know when the food item is done cooking.
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
Romero further teaches wherein the two part temperature sensor arrangement is connected wirelessly to the temperature control unit (para. 0039; “The control circuit 21 is fixed, by appropriate means such as cables or webs (schematically illustrated by lines connecting the elements in FIG. 3), to the solenoid valve 9, to the pump 13, to the connecting platen 8' of the thermoplunger 8, to the probe 10 for controlling the level of water, to the probe 18 for measuring the temperature of the water and to the probe 19 for measuring the medium cooking temperature of foodstuffs.”) (para. 0064; “This invention has been set forth in relation with the various elements of the cooker 1 connected to control means (control circuit 21) by cables or webs. It is understood that any other type of functional link could be contemplated, for example wireless means.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers by NPL with Romero, by modifying the connection between the temperature sensors and temperature control unit of Kommers, with the wireless connection taught by Romero, for in doing so would amount to a simple substitution of art recognized functional links (cable vs. wireless) performing the same function of operatively connecting temperature sensors to a control unit and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kommers further teaches wherein the heating unit (120) is attached to the sides or bottom of the sink (Fig. 1; 120 is attached to bottom of sink) (para. 0060; “an externally mounted heat source 120 that is integral to, affixed to, or in close proximity to, the bottom of the basin 30 of the sink 20.”).  
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the temperature control unit is adapted to hold the water at a temperature to maintain the food at a safe, cool temperature prior to the water being heated for cooking the food (The primary combination teaches each claimed limitation including the temperature control unit being adapted to maintain the water at a user selected temperature-See control unit 100 of Kommers and control unit 21/22 of Romero.  Further, the primary combination also teaches the temperature control unit and heating unit being settable over the temperature range of 120-160°F, with Romero teaches a range of 32-194°F in para. 0050.) [Here, a user may select a “cool” temperature using the user interface 80 Kommers, or control panel 22 of Romero, prior to placing and cooking food items. No additional structure is required in order to perform this function.].
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kommers further teaches wherein the heating unit (120) and the temperature control unit (100) are portable as a unit and attachable to the kitchen sink (Figure 1 and para. 0060: “an externally mounted heat source 120 that is integral to, affixed to, or in close proximity to, the bottom of the basin 30 of the sink 20.”) (para. 0090, with respect to Figure 15, “ a removable self-contained unit with its integral heat source 120, temperature sensor 60 and system controller 100.”), including a system for transferring heat to the kitchen sink (considered to correspond to the plumbing of faucet 24 that provides hot or cold water to the sink).  
Furthermore, a claimed device being “portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.” See MPEP 2144.04-V-B.
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kommers, as modified above, further discloses wherein the temperature zones are arranged so that a single food item can be cooked/cooled to different temperatures for different regions of the food item [Here, when the heating unit 120 of Kommers is off the water within the sink 20 will reach a steady state temperature after some amount of time.  Once the temperature within the sink has reached a uniform temperature, the heating unit can be turned on.  The water closer to the bottom wall of the sink, adjacent to the heating unit, will heat up faster than the water at the surface.  That is, upon heating up the water in the sink, there exists an uneven temperature distribution within the water as a result of heat conduction.  The heating unit 120 of Kommers, in this manner of operation, is capable of generating different temperature zones.  The limitation of “so that a single food item can be cooked/cooled to different temperatures for different regions of the food item” refers to the material or article worked upon as well as the intended process for operating the system.  See MPEP 2115 and 2114 ].  
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation.
	Kommers further teaches wherein the kitchen sink is a double sink (para. 0022; sink 20 is a device consisting of one or more basins) (See also Figure 20).  
Regarding claim 12, Kommers teaches a system (para. 0001; “ a kitchen sink and more specifically it relates to an apparatus to be used for controlling the temperature of the water in a kitchen sink (including a bath tub and/or other types of sinks) for some reasonably extended period of time”) comprising

    PNG
    media_image1.png
    471
    650
    media_image1.png
    Greyscale

Figure 1 of Kommers

a new or existing kitchen sink (20) configured for holding an amount of water (Liquid), wherein the kitchen sink is adapted for washing dishes in one mode of operation (para. 0006), wherein the kitchen sink is fixed or fixable in position (para. 0005; “kitchen sinks are comprised of one or more stationary basins, each connected to a drain, and usually a hot and cold water supply for washing food items and cooking utensils, and draining the liquid contents of the basin of the sink into a plumbing system connected to a sanitary sewer or other waste water system”), the kitchen sink having a bottom surface and a wall or walls extending upwardly therefrom to define an interior volume for holding the amount of water (as shown above in Figure 1; sink 20 has a bottom and sidewalls to define basin 30), for washing dishes therein, the kitchen sink further including a conventional kitchen sink drain (drain 22) in the bottom surface, which is closable by a user to maintain water in the kitchen sink and openable to permit water to completely exit therefrom (para. 0005; “kitchen sinks are comprised of one or more stationary basins, each connected to a drain, and usually a hot and cold water supply for washing food items and cooking utensils, and draining the liquid contents of the basin of the sink into a plumbing system connected to a sanitary sewer or other waste water system.”) [It is implied that the drain 22 is operable in an open position in order for the sink to hold a volume of water and in a closed position in order to remove the water], the kitchen sink (20) further including a source of heated water delivered though a faucet or tap external to the kitchen sink (para. 0028; “a user would generally use the hot and cold water faucet set 24 to fill an invention-equipped kitchen sink 20 with water to be used for the task at hand.”) at a temperature for washing dishes therein by hand [dishes can be washed in the sink 20 at any temperature.  See also MPEP 2114, No additional structure is required in order for dishes to be washed in a sink that provides hot water from a faucet.  Faucet 24 of Kommers supplying hot/cold water to the sink 20 satisfies the structural requirement so that dishes can be washed by hand], wherein the kitchen sink is characterized by an absence of a heating unit in the interior volume (figure 1; heating unit 120 is external to the sink 20), the kitchen sink (20) including at least one heating unit (electric heater 120-para.0044) external to the interior volume of the sink (20), adapted and controlled to heat water in the interior volume of the kitchen sink to user settable temperatures (para. 0094; “A system controller 100, is a device that activates the heat source 120 and/or the pump 180 and/or other parts of the apparatus in response to input information from sensors and/or controls activated by the user, and as such, generally guides and regulates the operation of the various embodiments of the Invention, and in the case of certain of the embodiments of the present invention as represented herein, the system controller 100 may comprise nothing more than a thermostat 104, and in other embodiments, it includes, or is connected to, a thermostat 104 which receives input signals from one or more temperature sensor(s) 60 regarding the temperature of water or other material in a sink 20 and/or of other components the Invention”) (para. 0111; “the temperature sensor 60 is connected to a system controller 100, which is itself connected to the user interface 80, the liquid sensor 40, the source of electric power 222, and the heat source 120 which is affixed in close proximity to the basin 30 of the sink 20. Not shown in this Figure are a thermostat 104 and/or electric contactors 106 which may be included in the apparatus comprising the system controller 100. In this embodiment, the liquid in the basin 30 is heated (or cooled) via heat transmission through the bottom of the basin 30 from or to the heat source 20 that is controlled by the system controller 100.”) (para. 0028; “A user interface 80, is a device or apparatus used by the user to manipulate and/or otherwise control the operation of the invention, and/or to monitor the status of the operation of the particular embodiment of the invention, and in operation, a user would generally use the hot and cold water faucet set 24 to fill an invention-equipped kitchen sink 20 with water to be used for the task at hand. Once the user has established the temperature of the water in the sink 20 at an acceptable level, and depending on the particular embodiment of the invention involved, the user will take some specific action via the user interface 80 to cause apparatus of the invention to maintain the water in the sink 20 at her desired temperature”); and
a temperature control unit (controller 100, which includes thermostat 104) coupled to the at least at least one heating unit (120).
Kommers further teaches a temperature sensor (60) providing feedback to the temperature control unit (100) and being adapted to monitor the temperature of the water in the kitchen sink, wherein the temperature control unit (100) is responsive to the temperature sensor arrangement and is adapted to control the water in the kitchen sink to the user settable temperatures (para. 0026; “A temperature sensor 60, is a device that responds to the temperature of something and transmits a resulting impulse to a thermostat 104, and/or a electrical contactor 106, and/or a system controller 100, and/or some other component, as for measurement or operating a control, and for instance, in the present Invention, a temperature sensor 60 can be used to determine the temperature of water in a sink 20 or other component of an apparatus or vessel. The sensor can be active or passive, and can transmit information concerning its function to a control. This transmission can be by electric current, or air pressure, or some other method. Many types of temperature sensor(s) 60 exist in the marketplace today. These include, but are not limited to bi-metal, infrared (optical), electrical capacitance, ultrasonic, and solid-state electronic sensors.”) (para. 0088; “A user interface 80, is a device or apparatus used by the user to manipulate and/or otherwise control the operation of the invention, and/or to monitor the status of the operation of the particular embodiment of the invention, and in operation, a user would generally use the hot and cold water faucet set 24 to fill an invention-equipped kitchen sink 20 with water to be used for the task at hand. Once the user has established the temperature of the water in the sink 20 at an acceptable level, and depending on the particular embodiment of the invention involved, the user will take some specific action via the user interface 80 to cause apparatus of the invention to maintain the water in the sink 20 at her desired temperature.”) (para. 0089; “The user may also adjust a thermostat 104 that will either be integral to, connected to or controlled by the user interface 80 to bring the thermostat 104 to the proper temperature setting that matches the temperature of the water in the sink 20.”) [Here, sensor 60 measures the temperature of the water in the sink and provides a signal to the controller 100 which, upon receiving the signal, operates the heating unit to maintain the water temperature at the user specified temperature.].
While Kommers does not specifically, with respect to the embodiment of Figure 1, disclose the use of an on/off switch for the heating unit, Kommers does teach other embodiments (Figure 6, 7, 15) in which an on-off switch (82) in order to power one the heating unit (para. 0088; “the specific action the user will take to operate the embodiment of the invention is first, (if the invention is not already connected to a source of electric power 222) to connect the apparatus to a source of electric power 222, and then, though not necessarily in all cases, the user will activate a "power on" on-off switch 82 that will be either integral to, connected to or controlled by the user interface 80 which energizes the apparatus and/or system controller 100.”) (para. 0090; “The user interface 80 may be an on-off switch 82 and/or a thermostat 84 that is either adjustable or fixed. In operation, the user would activate the apparatus with the on-off switch 82, and either adjust the thermostat 84 to automatically determine and operate to maintain the desired water temperature level in the sink 20, or the user would set the thermostat 84 at a pre-determined temperature level.”). Here, by using an on/off switch that powers on/off the apparatus of Kommers implies that the sink can be used in two or more modes of operation: 1) when “off” the sink may be used as a conventional sink in which a user washes dishes in either hot, cold, or warm water, and 2) when “on” the water in the sink is heated in order to maintain the water at a prescribed temperature (as detailed above). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers, by adding to the user interface of Kommers (Figure 1), with the on/off switch of Kommers (Figures 6, 7, 15), in order to provide a conventional means for turning on and off the apparatus (para. 0092).  Furthermore, having an on/off switch would allow the apparatus to remain plugged in while not in use.
Kommers does not explicitly disclose the heated kitchen sink being used for sous vide cooking in the second mode of operation in which the water in the sink is heated over substantially an entire temperature range of 1200F-1600F for sous vide cooking in the kitchen sink and a sealed cooking bag or a sealed container.
NPL teaches that it is known in the art of kitchen appliances for cooking food items that “hot water in large volumes can hold its temperature much longer than needed to cook…” and that a kitchen sink can be used to for sous vide cooking. NPL further provides an example in which salmon is placed in a “zip-loc bag” an placed in hot water at about “122°F.”
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers with NPL, to use the heated kitchen sink of Kommers, which maintains water temperature at a prescribed temperature, to sous-vide cook food items as taught by NPL for in doing so would provide a sous-vide cooking system that uses conventional kitchen equipment and, therefore, obviates the need for “special equipment like immersion cookers.”
The combination of Kommers and NPL, therefore, implies a sous vide cooking system in which the kitchen sink functions in two modes of operation based on the position indicated by the on/off switch: 1) when “off” the sink may be used as a conventional sink in which a user washes dishes in either hot, cold, or warm water, and 2) when “on” the water in the sink is heated in order to maintain the water at a prescribed temperature, which can be used to sous-vide cook food items in a sealed bag/container.
Furthermore, the combination of Kommers and NPL implies the cooking bag or the sealed container being immersed in the water in the kitchen sink for a period of time when the on/off switch is the on position to cook the food in the sealed bag or the sealed container to a target food temperature, wherein the target food temperature is established in accordance with the food being cooked sous vide (When on/off switch 82 is in the “on” position, the heating unit of Kommers is energized to maintain the water temperature at the user selected temperature.  The proposed combination suggests using the heated sink of Kommers to sous-vide cook the food item taught in NPL.  In doing so, the cooking bag containing the food item would be immersed in the heated water of the kitchen sink of Kommers to cook the food item to a target food temperature established in accordance with the type of food).   
The combination of Kommers and NPL is silent on the water in the kitchen sink being heated to temperatures over substantially the entire range of 1200F-1600F.  The combination is also silent on the temperature control unit being adapted to control the water in the kitchen sink to the user settable temperatures over substantially the entire range of 1200F-1600F.
Romero teaches that it is known in the art of kitchen appliances for cooking food items in a water bath (para. 0008; “this invention relates to a multi-purpose cooking device by heating a water bath, comprising means arranged so as to contain a water bath, means for heating the bath water and means for controlling the heat power, arranged so as to allow foodstuffs to be cooked through immersion or using steam, characterized in that it further comprises means for controlling the temperature of the bath water and means for homogenizing the bath water for allowing for a low temperature cooking.”) (Figures 3-4; temperature control unit: control panel 22 and control circuit 21; electrical heating unit 8; temperature sensor arrangement including sensors 18 and 19) to use a two part temperature sensor arrangement.
Romero teaches a first temperature sensor (18) being adapted to monitor the temperature of the water in the cooker (1) (para. 0036; “a means 18 for measuring the temperature of the bath water 3', in the present case a probe 18.”) and a second temperature sensor being adapted to monitor the temperature of food being cooked (para. 0037; “means 19 for measuring the "medium cooking" temperature of the foodstuffs. The expression "medium cooking temperature" of a foodstuff means the temperature being reached within the foodstuff; such a temperature is in the present case measured by means of a probe 19, having the form of a thin stem at the free end of which is mounted a temperature sensor. There is illustrated on FIG. 3 a foodstuff 20 to be heated, in the present case, a piece of meat. The stem 19 is stuck into the foodstuff 20 for knowing the medium cooking temperature thereof by means of its end sensor.”) in the sealed cooking bag or the sealed container which is immersed in water (para. 0044; “Using such a cooking mode, dishes could be, for example, cooked the day before being served, placed in vacuo (raw) in a plastic pocket and immerged into a bath, set at their desired cooking temperature, during the night before their service.” Para. 0061; “dishes are prepared in vacuo in plastic pockets placed in the water bath 3' and the cooker 1 is set, by means of the control panel 22, on a low temperature cooking mode.”) in the cooker (1) when being used for sous vide cooking (via heated water bath).
Romero further teaches the water in the container being heated to temperatures over substantially the entire range of 1200F-1600F (para. 0050 discloses water bath 3’ having a temperature set from 0 to 90°C) [The disclosed temperature range of Romero converts  to 32°F to 194°F.  The claimed range of 120-160°F lies within the prior art range.  See MPEP 2144.05-I].
Romero teaches the temperature control unit being responsive to both the first (18) and second parts (19) of the temperature sensor arrangement together and is adapted to control the water in the kitchen sink to the user settable temperatures over substantially the entire range of 1200F-1600F (para. 0038; “ means for setting the power of the thermoplunger 8 and also means for setting the temperature of the bath 3'. Such setting means are controlled by a control circuit 21, comprising amongst others, a microprocessor and various electric and electronic components for the control of the various elements of the cooker 1 and the analysis of data they supply to the latter…” para. 0039; “control circuit 21 is fixed, by appropriate means such as cables or webs (schematically illustrated by lines connecting the elements in FIG. 3), to the solenoid valve 9, to the pump 13, to the connecting platen 8' of the thermoplunger 8, to the probe 10 for controlling the level of water, to the probe 18 for measuring the temperature of the water and to the probe 19 for measuring the medium cooking temperature of foodstuffs. The control circuit 21 could collect information from elements to which it is connected and control such elements. The control circuit 21 is further connected to a control panel 22, enabling the user of the cooker 1 to set the parameters of the cooker 1 for a determined cooking mode and thus, to give to the control circuit 21 the parameters to follow in its control of the various elements of the cooker 1. It is thus, actually, a control panel 22 for the control circuit 21.”) (para. 056; “means for controlling the bath temperature 3' comprise here the thermoplunger 8 and the probe 18 for measuring the bath temperature 3', controlled by the control circuit 21. Such means for controlling the bath temperature could be additionally completed by the probe 19 for measuring the medium cooking temperature of the foodstuffs to be cooked 20, allowing for an additional parameter to be chosen for controlling temperatures within the vessel 2 of the cooker 1.”) [Here, the control circuit 21 of Romero receives setting information from control panel 22 and also receives signals from sensors 18 and 19 to maintain the temperature of the water bath at the set temperature.].
Romero also teaches the cooking bag or the sealed container being immersed in the water in the container (Fig. 3) for a period of time to cook the food in the sealed bag or the sealed container to a target food temperature, wherein the target food temperature is established in accordance with the food being cooked (para. 0043 and 0045 give examples of target food temperatures for food items being cooked.).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers by NPL with Romero, by modifying the temperature range of the heating unit and temperature control unit of Kommers, being necessarily of some value, with the temperature range of Romero, in order to provide a temperature range that allows for the cooking of a variety of food items, as well as, to different degrees (para. 0045; cooking beef to different temperatures: “rare,” “pink,” “done”) (para. 0041, cooking pasta or rice) (para. 0061, cooking vegetables).
Furthermore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers by NPL with Romero, by adding to or replacing the single temperature sensor measuring the water temperature of Kommers, with the two part temperature sensor arrangement of Romero, in order to provide a means for measuring the “medium cooking” temperature of the foodstuff (para. 0037), which provides the temperature within the foodstuff.  Those of ordinary skill in the art would consider being apprised of the internal temperature of a food item being cooked to be beneficial in order to accurately know when the food item is done cooking.
Regarding claim 14, the primary combination, as applied to claim 12, teaches each claimed limitation.
Romero further teaches wherein the two part temperature sensor arrangement is connected wirelessly to the temperature control unit (para. 0039; “The control circuit 21 is fixed, by appropriate means such as cables or webs (schematically illustrated by lines connecting the elements in FIG. 3), to the solenoid valve 9, to the pump 13, to the connecting platen 8' of the thermoplunger 8, to the probe 10 for controlling the level of water, to the probe 18 for measuring the temperature of the water and to the probe 19 for measuring the medium cooking temperature of foodstuffs.”) (para. 0064; “This invention has been set forth in relation with the various elements of the cooker 1 connected to control means (control circuit 21) by cables or webs. It is understood that any other type of functional link could be contemplated, for example wireless means.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers by NPL with Romero, by modifying the connection between the temperature sensors and temperature control unit of Kommers, with the wireless connection taught by Romero, for in doing so would amount to a simple substitution of art recognized functional links (cable vs. wireless) performing the same function of operatively connecting temperature sensors to a control unit and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Regarding claim 15, the primary combination, as applied to claim 12, teaches each claimed limitation.
Kommers further teaches wherein the heating unit (120) is attached to the sides or bottom of the sink (Fig. 1; 120 is attached to bottom of sink) (para. 0060; “an externally mounted heat source 120 that is integral to, affixed to, or in close proximity to, the bottom of the basin 30 of the sink 20.”).  
Regarding claim 16, the primary combination, as applied to claim 12, teaches each claimed limitation including wherein the temperature control unit is adapted to hold the water at a temperature to maintain the food at a safe, cool temperature prior to the water being heated for cooking the food (The primary combination teaches each claimed limitation including the temperature control unit being adapted to maintain the water at a user selected temperature-See control unit 100 of Kommers and control unit 21/22 of Romero.  Further, the primary combination also teaches the temperature control unit and heating unit being settable over the temperature range of 120-160°F, with Romero teaches a range of 32-194°F in para. 0050.) [Here, a user may select a “cool” temperature using the user interface 80 Kommers, or control panel 22 of Romero, prior to placing and cooking food items. No additional structure is required in order to perform this function.].
Regarding claim 19, the primary combination, as applied to claim 12, teaches each claimed limitation.
Kommers further teaches wherein the heating unit (120) and the temperature control unit (100) are portable as a unit and attachable to the kitchen sink (Figure 1 and para. 0060: “an externally mounted heat source 120 that is integral to, affixed to, or in close proximity to, the bottom of the basin 30 of the sink 20.”) (para. 0090, with respect to Figure 15, “ a removable self-contained unit with its integral heat source 120, temperature sensor 60 and system controller 100.”), including a system for transferring heat to the kitchen sink (considered to correspond to the plumbing of faucet 24 that provides hot or cold water to the sink).  
Furthermore, a claimed device being “portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.” See MPEP 2144.04-V-B.
Regarding claim 20, the primary combination, as applied to claim 12, teaches each claimed limitation.
Kommers, as modified above, further discloses wherein the temperature zones are arranged so that a single food item can be cooked/cooled to different temperatures for different regions of the food item [Here, when the heating unit 120 of Kommers is off the water within the sink 20 will reach a steady state temperature after some amount of time.  Once the temperature within the sink has reached a uniform temperature, the heating unit can be turned on.  The water closer to the bottom wall of the sink, adjacent to the heating unit, will heat up faster than the water at the surface.  That is, upon heating up the water in the sink, there exists an uneven temperature distribution within the water as a result of heat conduction.  The heating unit 120 of Kommers, in this manner of operation, is capable of generating different temperature zones.  The limitation of “so that a single food item can be cooked/cooled to different temperatures for different regions of the food item” refers to the material or article worked upon as well as the intended process for operating the system.  See MPEP 2115 and 2114 ].  
Regarding claim 21, the primary combination, as applied to claim 12, teaches each claimed limitation.
	Kommers further teaches wherein the kitchen sink is a double sink (para. 0022; sink 20 is a device consisting of one or more basins) (See also Figure 20).  
Claims 2 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kommers (U.S. Publication 2005/0044625) in view of Non-Patent Literature (https://lifehacker.com/cook-salmon-sous-vide-in-your-kitchen-sink-for-no-fuss-5830856; published 08/15/2011), hereinafter NPL, in view of Romero et al. (U.S. Publication 2010/0326286) and in further view of Eades et al. (U.S. Publication 2011/0185915).
Regarding claims 2 and 13, the primary combination, as applied to claim 1 and 12, respectively, teaches each claimed limitation except for a cooking rack for supporting the cooking bags or containers, positionable in the kitchen sink.  
Eades teaches that it is known in the art of sous-vide cookers (para. 0002-0003; Figure 1) to use a cooking rack (food rack 115) for supporting cooking bags or containers (para. 0025; “ serves to hold the packages in proper orientation in locations, to prevent food parcels from touching each other so that food items in each parcel are surrounded by water in all directions for appropriate heat exchange with the parcel. As shown in FIGS. 4A-4C, the food rack 115 may be placed in different positions inside the cooking chamber 111 to adopt to food parcels of different sizes. For example, the food rack 115 may hold five average size parcels in the normal usage position shown in FIG. 4A, three large size parcels in the position shown in FIG. 4B, and three larger size parcels in the lie-down position shown in FIG. 4C. With this design, the same food rack may be re-orientated into different positions to accommodate food parcels of different sizes and shapes.).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers by NPL and Romero with Eades, by adding to the kitchen sink of Kommers, with the food rack of Eades, in order to hold the food items in the sealed bag/container in proper orientation so that the food items are surrounded by water in all directions for appropriate heat exchange.
Claims 6 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kommers (U.S. Publication 2005/0044625) in view of Non-Patent Literature (https://lifehacker.com/cook-salmon-sous-vide-in-your-kitchen-sink-for-no-fuss-5830856; published 08/15/2011), hereinafter NPL, in view of Romero et al. (U.S. Publication 2010/0326286) and in further view of Storek et al. (U.S. Publication 2011/0117259).
Regarding claims 6 and 17, the primary combination, as applied to claims 1 and 12, respectively, teaches each claimed limitation except as detailed below.
While Romero discloses the food being cooked to the target food temperature by the heated water (as discussed in claim 1), Romero also discloses, in paragraph 0061, that “...dishes are prepared in vacuo in plastic pockets placed in the water bath 3' and the cooker 1 is set, by means of the control panel 22, on a low temperature cooking mode...” and that “the user recovers the cooked foodstuffs the next morning and puts them in a fast cooling cell allowing them to well be stored and ready for use....” Romero is silent on a cooling module and cooler water from the cooling module being provided to the kitchen sink to chill the food after it has been cooked and the heated water removed through the drain in the kitchen sink.
Storek teaches that it is known in the art of food preparation (title) to include a cooling module (Paragraph 0114 discloses using a cooling mechanism, such as a refrigeration unit, a Peltier device, a heat sink, a water cooled or air cooled system, etc. or a combination of such devices), where cooler water from the cooling module (combination of refrigeration unit/politer device, water cooled system) is provided to chill the food (para. 0114-" a cooling component that can be used to cool the main container 10, including even cooling below room temperature to slow or halt the sprouting of the food...” and “automatically switch to a cooling or refrigeration cycle to keep the sprouts cool once sprouting is complete, thus avoiding spoilage...”) after it has been cooked and the heated water removed through the drain in the kitchen sink (Limitation “to chill the food after it has been cooked and the heated water removed through the drain in the kitchen sink’ is considered met as each structural limitation is disclosed in the prior art. Romero teaches cooking food to the target food temperature by the heated water and Kommers teaches the kitchen sink having a drain for removing water-as described in claim 1. Storek teaches using a cooling module to chill food, as such those of ordinary skill in the art would find it reasonable that such combination would be capable, structurally, of chilling the food after it has been cooked and the heated water removed through the drain in the kitchen sink-see MPEP 2114).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers by NPL and Romero with Storek, by adding to the kitchen sink of Kommers, with the cooling module of Storek, in order allow for cooling below room temperature to slow or halt the sprouting of the food, thus avoiding spoilage of the food (Storek; para. 0114).
Claims 7 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kommers (U.S. Publication 2005/0044625) in view of Non-Patent Literature (https://lifehacker.com/cook-salmon-sous-vide-in-your-kitchen-sink-for-no-fuss-5830856; published 08/15/2011), hereinafter NPL, in view of Romero et al. (U.S. Publication 2010/0326286) and in further view of Pforte et al. (U.S. Publication 2011/0175737) and Preston (U.S. Publication 2011/0186283).
Regarding claims 7 and 18, the primary combination, as applied to claims 1 and 12, respectively, teaches each claimed limitation except as detailed below.
Romero teaches a recirculation pump (13; para. 0032) in fluid communication with the cooker (1) (Fig. 3) that circulates water in a closed loop.  Romero is silent on the pump being repositionable within the cooker.
Pforte teaches that it is known in the art of systems for heating liquid baths (Abstract; Figure 1, container 22 holding liquid 24; heating unit 12 for heating the liquid 24; temperature sensor 14, 16 for measuring temperature of the liquid 24; control device 18 responsive to control signals from sensors 14, 16) to use a circulation pump (20; para. 0034) within the container (22; para. 0034: circulation pump 20 is arranged in 22) (para. 0037 states that 20 is immersed in liquid 24).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers by NPL and Romero with Pforte, by substituting the circulation pump of Kommers, as modified by Romero, with the immersion pump of Pforte, for in doing so would amount to a simple substitution of art recognized fluid pumps performing the same function of circulating a liquid and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
The combination is silent on the pump being repositionable.
	Preston teaches that it is known in the art fluid circulators (para. 0001; Figures 1, 5 and 6; circulator 100 immersed in liquid 102 held in container 170) for the circulator (100; which includes impeller 126 functioning as a pump to move fluid-para. 0015) to be repositionable (para. 0019; “housing 104 may include a mounting element removably connected to the housing 104 so that the housing 104 may be removably connected to the container 170 for the liquid 102. It is within the teachings of the present disclosure that the mounting element may have any suitable configuration to perform the intended functionality. For example, the mounting element may be configured as a clamp 174 (for engaging a rim of the container 170) or a base ring 176 (for covering an opening of the container 170). The clamp 174 and base ring 176 may be configured in any suitable manner to facilitate removable connection of the constant temperature circulator 100 to the container 170.”) [Mounting element 174 that allows for the circulator to be removed from the container also allows for the circulator to be repositioned, for instance, on an opposite side of the container.].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers, as modified above, with Preston, by adding to the immersion pump of Kommers, as modified by above, with the mounting elements of Preston, in order to removably connect the pump to the kitchen sink, which would allow for the pump to be removed, replaced, or repositioned as needed.
Claims 11 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kommers (U.S. Publication 2005/0044625) in view of Non-Patent Literature (https://lifehacker.com/cook-salmon-sous-vide-in-your-kitchen-sink-for-no-fuss-5830856; published 08/15/2011), hereinafter NPL, in view of Romero et al. (U.S. Publication 2010/0326286) and in further view of Salerno (U.S. Patent 7376482).
Regarding claims 11 and 22, the primary combination, as applied to claims 1 and 12, respectively, teaches each claimed limitation except for remote devices for setting or maintaining the temperature, including one of the following: phone, smart phone, tablet or computer.  
Salerno teaches that it is known in the art of controllers for controlling temperature of a kitchen appliance (1:15-22) to use a remote device for setting or maintaining temperature, wherein said remote device includes one of the following: phone, Smartphone, tablet or computer (Figure 1 shows computer 10-The Abstract discloses that computer 10 is hand held thus making it a remote device; The abstract continues in that computer 10 communicates with food holding apparatus 12 and that temperature control system 20 are programmed by data transmitted from hand held computer 10) (2:49-51; “a hand held computer to send the data via infrared wireless means to the hold timers or the temperature controls.”) |The temperature control system 20 is considered to correspond to the control unit of Kommers].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kommers by NPL and Romero with Salerno, by adding to the temperature control unit of Kommers, with the remote devices of Salerno, in order to provide a device for setting/maintaining the temperature of the appliance that is portable and allows for the user to perform other tasks without having to manually set the temperature at the appliance. (See 1:51-67; Salerno).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761